Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voice mail communication from Mr. Venturino on August 24, 2021.
Claims 2, 5, 12 and 19 have been cancelled.
The following is an examiner’s statement of reasons for allowance: The Rule 132 Declaration of Denis Bendejacq filed on August 16, 2021 provides evidence that a mixture containing 3-(methylamino)-1-propanol as a co-solvent with DMSO shows an unaltered odor after being stored at 54 C for 2 weeks, compared to the non-aged mixture. Comparatively, mixtures containing propylene glycol, monoisopropanolamine or ethanolamine as a co-solvent show an altered odor upon aging, i.e., a significant malodor (offensive bad odor). (See especially the table and Paragraph 14 on page 3 of the Declaration.) This is an unexpected result which rebuts the rejections made in the last Office Action. Accordingly those rejections are withdrawn, as all remaining claims require the presence of methylaminopropanol and dimethylsulfoxide. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736